Order entered May 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00007-CR
                                    No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                    Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                         ORDER
       The Court DENIES appellant’s May 2, 2014 pro se motion for a summary judgment.

See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).


                                                    /s/   LANA MYERS
                                                          JUSTICE